     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 1 of 24

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   JOSEPH KIMBO, an individual; on          No. 2:19-cv-00166 WBS KJN
     behalf of himself and all others
13   similarly situated,

14                  Plaintiff,                MEMORANDUM AND ORDER RE:
                                              MOTION FOR PRELIMINARY
15         v.                                 APPROVAL OF CLASS ACTION
                                              SETTLEMENT
16   MXD GROUP, INC., a California
     corporation; RYDER SYSTEM, INC.,
17   a Florida Corporation; and DOES
     1-10, inclusive,
18
                    Defendants.
19

20
                                   ----oo0oo----
21
                 Plaintiff Joseph Kimbo, individually and on behalf of
22
     all other similarly situated employees, brought this putative
23
     class action against defendants MXD Group, Inc. and Ryder System,
24
     Inc. (collectively, “defendants”) alleging various violations of
25
     the California Labor Code.       (Compl. (Docket No. 1-2).)      Before
26
     the court is plaintiff’s unopposed motion for preliminary
27
     approval of a class action settlement.        (Mot. for Prelim.
28
                                          1
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 2 of 24

1    Approval (Docket No. 26).)

2    I.    Factual and Procedural Background

3                Defendants operate a local delivery service, which

4    makes deliveries of furniture, appliances, and other items on

5    behalf of defendants’ retail clients.          (Decl. of Joshua Konecky

6    (“Konecky Decl.”) ¶ 7 (Docket No. 26-2).)          Defendants relied upon

7    two different kinds of drivers to make deliveries: (1)

8    individuals who contracted directly with defendants (“motor

9    carriers”) and (2) individuals who were engaged by other

10   companies to operate their commercial motor vehicles and perform

11   discrete delivery services for defendants (“non-carriers”).              (Id.

12   ¶ 20.)

13               Plaintiff worked as a motor carrier delivery driver for

14   defendants until March 2018.       (Compl. ¶ 22.)       Defendants retained

15   extensive control over the way the drivers performed their

16   duties, controlling the drivers’ schedules, routes, customers,

17   and equipment.     (Id. ¶ 6.)    Defendants tracked and monitored the

18   drivers’ movements throughout the day to ensure they were

19   adhering to the delivery schedule, and while making deliveries,

20   drivers had to wear defendants’ uniforms or the uniforms of
21   defendants’ clients.      (Id. ¶ 8.)       If the drivers failed to abide

22   by the provided delivery schedule, defendants reserved the right

23   to discipline the drivers by reducing their work assignment

24   and/or terminating them from service.          (Id.)    Drivers were paid a

25   flat rate for each delivery and were forced to sign a non-compete

26   agreement prohibiting them from directly or indirectly soliciting
27   business from any of defendants’ customers for three years

28   following their employment with defendants.            (Id. ¶¶ 9, 45.)
                                            2
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 3 of 24

1                In spring of 2018, plaintiff and other motor carriers

2    met with plaintiff’s counsel regarding complaints they had about

3    the terms of their compensation and work arrangements with

4    defendants.    (Mot. for Preliminary Approval at 3.)        Plaintiff

5    initially brought this action against defendants in Sacramento

6    Superior Court challenging defendants’ policies of: (1)

7    misclassifying drivers as independent contractors, instead of

8    employees; (2) failing to reimburse plaintiff and the class for

9    necessary and reasonable business expenses; (3) making unlawful

10   deductions from plaintiff’s and the class’ wages; (4) failing to

11   provide, authorize, permit and/or make available meal and rest

12   periods to plaintiff and the class as required by California law;

13   (5) denying plaintiff and the class full compensation for all

14   hours worked; (6) failing to pay plaintiff and the class minimum

15   wage; (7) failing to pay plaintiff and the class overtime and

16   double time; (8) failing to provide plaintiff and the class with

17   accurate, itemized wage statements; and (9) failing to timely pay

18   plaintiff and the class full wages upon termination or

19   resignation.    (Compl. ¶ 13.)     Defendants timely removed the case

20   to this court in January 2019.       (Docket No. 1.)     Following
21   removal, the parties engaged in mediation proceedings, producing

22   the settlement agreement before the court today.

23   II.   Discussion

24               Federal Rule of Civil Procedure 23(e) provides that

25   “[t]he claims, issues, or defenses of a certified class may be

26   settled . . . only with the court’s approval.”          Fed. R. Civ. P.
27   23(e).   “To vindicate the settlement of such serious claims,

28   however, judges have the responsibility of ensuring fairness to
                                          3
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 4 of 24

1    all members of the class presented for certification.”           Staton v.

2    Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003).          “Where [] the

3    parties negotiate a settlement agreement before the class has

4    been certified, settlement approval requires a higher standard of

5    fairness and a more probing inquiry than may normally be required

6    under Rule 23(e).”      Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035,

7    1048 (9th Cir. 2019) (citation and internal quotations omitted).

8                 The approval of a class action settlement takes place

9    in two stages.      In the first stage, “the court preliminarily

10   approves the settlement pending a fairness hearing, temporarily

11   certifies a settlement class, and authorizes notice to the

12   class.”     Ontiveros v. Zamora, No. 2:08-567 WBS DAD, 2014 WL

13   3057506, at *2 (E.D. Cal. July 7, 2014).         In the second, the

14   court will entertain class members’ objections to (1) treating

15   the litigation as a class action and/or (2) the terms of the

16   settlement agreement at the fairness hearing.         Id.   The court

17   will then reach a final determination as to whether the parties

18   should be allowed to settle the class action following the

19   fairness hearing.      Id.   Consequently, this order “will only

20   determine whether the proposed class action settlement deserves
21   preliminary approval and lay the groundwork for a future fairness

22   hearing.”     See id. (citations omitted).

23          A.    Class Certification

24                To be certified, the putative class must satisfy both

25   the requirements of Federal Rule of Civil Procedure 23(a) and

26   (b).   Leyva v. Medline Indus. Inc., 716 F.3d 510, 512 (9th Cir.
27   2013).      Each will be discussed in turn.

28                1.    Rule 23(a)
                                          4
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 5 of 24

1                In order to certify a class, Rule 23(a)’s four

2    threshold requirements must be met: numerosity, commonality,

3    typicality, and adequacy of representation.         Fed. R. Civ. P.

4    23(a).     “Class certification is proper only if the trial court

5    has concluded, after a ‘rigorous analysis,’ that Rule 23(a) has

6    been satisfied.”       Wang v. Chinese Daily News, Inc., 737 F.3d 538,

7    542-43 (9th Cir. 2013) (quoting Wal-Mart Stores, Inc. v. Dukes,

8    564 U.S. 338, 351 (2011)).

9                      i.    Numerosity

10               While Rule 23(a)(1) requires that the class be “so

11   numerous that joinder of all members is impracticable,” Fed. R.

12   Civ. P. 23(a)(1), it does not require “a strict numerical cut-

13   off.”    McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 167

14   (S.D. Cal. 2019) (Bashant, J.) (citations omitted).          Generally,

15   “the numerosity factor is satisfied if the class compromises 40

16   or more members.”       Id. (quoting Celano v. Marriott Int’l, Inc.,

17   242 F.R.D. 544, 549 (N.D. Cal. 2007)).         Here, there are more than

18   900 class members, all of whom are identifiable from defendants’

19   records.     (Mot. for Preliminary Approval at 8.)       Accordingly, the

20   numerosity element is satisfied.
21                     ii.   Commonality

22               Next, Rule 23(a) requires that there be “questions of

23   law or fact common to the class.”         Fed. R. Civ. P. 23(a)(2).

24   Rule 23(a)(2) is satisfied when there is a “common contention . .

25   . of such a nature that it is capable of classwide resolution --

26   which means that determination of its truth or falsity will
27   resolve an issue that is central to the validity of each one of

28   the claims in one stroke.”       Wal-Mart Stores, 564 U.S. at 350.
                                           5
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 6 of 24

1    “Plaintiffs need not show that every question in the case, or

2    even a preponderance of questions, is capable of classwide

3    resolution.    So long as there is ‘even a single common question,’

4    a would-be class can satisfy the commonality requirement of Rule

5    23(a)(2).”    Wang, 737 F.3d at 544 (citing id.).

6                The settlement class consists of two subclasses,

7    reflective of the two types of drivers defendants used to carry

8    out deliveries: (1) a “motor carrier” subclass consisting of

9    individuals under contract with the defendant directly and (2) a

10   “non-carrier” subclass consisting of individuals under contract

11   with other entities who were tasked with performing services for

12   defendants.    (Konecky Decl. ¶ 20.)      Plaintiff’s counsel estimates

13   that motor carrier class members will receive an average of

14   approximately $8,871, while non-carrier class members will

15   recover approximately $1,074.       (Id. ¶ 29.)    The actual recovery

16   each class members will receive, however, will be distributed on

17   a pro rata basis in proportion to the number of calendar

18   workweeks during which they were authorized to provide

19   transportation services to defendants during the class period.

20   (Mot. for Preliminary Approval at 1.)
21               Despite the difference in recovery between the two

22   classes, “the presence of individual damages cannot, by itself,

23   defeat class certification.”       Leyva, 716 F.3d at 514 (quoting

24   Wal-Mart Stores, 564 U.S. at 362).        Here, the claims implicate

25   common questions of law and fact because they were all premised

26   on the defendants’ same policies, regardless of subclass.
27   Generally, “challeng[ing] a policy common to the class as a whole

28   creates a common question whose answer is apt to drive the
                                          6
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 7 of 24

1    resolution of the litigation.”       Ontiveros, 2014 WL 3057506, at

2    *5.   Accordingly, these common questions of law and fact satisfy

3    Rule 23(a)’s commonality requirement.

4                      iii. Typicality

5                 Rule 23(a) further requires that the “claims or

6    defenses of the representative parties [be] typical of the claims

7    or defenses of the class.”       Fed. R. Civ. P. 23(a)(3).      The test

8    for typicality is “whether other members have the same or similar

9    injury, whether the action is based on conduct which is not

10   unique to the named plaintiffs, and whether other class members

11   have been injured by the same course of conduct.”          Sali v. Corona

12   Reg’l Medical Ctr., 909 F.3d 996, 1006 (9th Cir. 2018) (quoting

13   Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

14   Here, the named plaintiff satisfies the typicality requirement.

15   The work performed by the class members and the work performed by

16   plaintiff is the same, and they share the same injuries from

17   being misclassified as independent contractors rather than

18   employees.    Accordingly, the typicality requirement is satisfied.

19                     iv.   Adequacy of Representation

20                Finally, Rule 23(a) requires that “the representative
21   parties will fairly and adequately protect the interests of the

22   class.”    Fed. R. Civ. P. 23(a)(4).      Rule 23(a)(4) “serves to

23   uncover conflicts of interest between named parties and the class

24   they seek to represent” as well as the “competency and conflicts

25   of class counsel.”      Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

26   625, 626 n.20 (1997).      The court must consider two factors: (1)
27   whether the named plaintiff and his counsel have any conflicts of

28   interest with other class members and (2) whether the named
                                          7
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 8 of 24

1    plaintiff and his counsel will vigorously prosecute the action on

2    behalf of the class.      In re Hyundai and Kai Fuel Economy Litig.,

3    926 F.3d 539, 566 (9th Cir. 2019) (quoting Hanlon v. Chrysler

4    Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)).

5                           a.    Conflicts of Interest

6                The first portion of the adequacy inquiry considers

7    whether plaintiff’s interests are aligned with those of the

8    class.     “[A] class representative must be part of the class and

9    possess the same interest and suffer the same injury as the class

10   members.”    Amchem, 521 U.S. at 625-26 (internal modifications

11   omitted).

12               In most respects, the named plaintiff’s interests

13   appear to be aligned with those of the class for the reasons set

14   forth above.     (See generally Compl.)     Plaintiff served as a

15   driver for defendants and was classified as an independent

16   contractor rather than an employee during his tenure.           (Id. ¶

17   22.)     Despite the many similarities, plaintiff alone stands to

18   benefit for his participation in this litigation by receiving an

19   incentive award of $15,000.       (Mot. for Preliminary Approval at

20   22.)   The use of an incentive award raises the possibility that a
21   plaintiff’s interest in receiving that award will cause his

22   interests to diverge from the class’s in a fair settlement.

23   Staton, 327 F.3d at 977-78.       Consequently, the court must

24   “scrutinize carefully the awards so that they do not undermine

25   the adequacy of the class representatives.”         Radcliffe v.

26   Experian Info. Sys., Inc., 715 F.3d 1157, 1163 (9th Cir. 2013).
27               Plaintiff’s counsel estimates that motor carrier class

28   members will receive an average of approximately $8,871, while
                                          8
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 9 of 24

1    non-carrier class members will receive approximately $1,074.

2    (Konecky Decl. ¶ 29.)      Plaintiff’s proposed award of $15,000

3    represents substantially more.       However, incentive awards “are

4    intended to compensate class representatives for work done on

5    behalf of the class, to make up for financial or reputational

6    risk undertaken in bringing the action, and, sometimes, to

7    recognize their willingness to act as a private attorney

8    general.”    Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958-59

9    (9th Cir. 2009).     Indeed, the Ninth Circuit has consistently

10   recognized incentive awards are “fairly typical” way to

11   “compensate class representatives for work done on behalf of the

12   class” or “to make up for financial or reputational risk

13   undertaken in bringing the action.”        Id.

14               Here, a $15,000 incentive payment appears appropriate

15   at this stage.     The payment represents 0.3% of the total

16   settlement amount.     Plaintiff’s counsel represents that the named

17   plaintiff has spent significant amounts of time to bring this

18   case, providing counsel with important documents, information,

19   and insight regarding defendants’ policies and practices.

20   (Konecky Decl. ¶ 48.)      Other courts have awarded similar
21   incentive awards in analogous cases.        See, e.g., Villalpando v.

22   Exel Direct Inc., No. 3:12-cv-04137-JCS, 2016 WL 7785852, at *2

23   (N.D. Cal. Dec. 9, 2016) (awarding each named plaintiff $15,000

24   following misclassification suit).        While the incentive award

25   does not appear to create a conflict of interest, the court

26   emphasizes this finding is only a preliminary determination.
27   Plaintiff represents he will formally seek the incentive award

28   through a separate motion, to be heard at the final approval
                                          9
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 10 of 24

1     hearing.     (Mot. for Preliminary Approval at 22.)      At that time,

2     plaintiff should be prepared to present further evidence of

3     plaintiff’s substantial efforts taken as a class representative

4     to better justify the discrepancy between the award and those of

5     the unnamed class members.

6                            b.    Vigorous Prosecution

7                 The second portion of the adequacy inquiry examines the

8     vigor with which the named plaintiff and his counsel have pursued

9     the class’s claims.     “Although there are no fixed standards by

10    which ‘vigor’ can be assayed, considerations include competency

11    of counsel and, in the context of a settlement-only class, an

12    assessment of the rationale for not pursuing further litigation.”

13    Hanlon, 150 F.3d at 1021.

14                Here, class counsel states he is an experienced

15    employment and class action litigator fully qualified to pursue

16    the interests of the class.      (Konecky Decl. ¶¶ 3-6.)      Class

17    counsel represents that he has litigated several wage and hour

18    class actions on the specific issue of independent contractor

19    misclassification and was the lead counsel in an analogous class

20    action against the same defendants in the Northern District of
21    California.     (Id. ¶ 5 (citing Villalpando, 2016 WL 7740832, at

22    *2-3.)

23                Furthermore, before participating in an arms-length

24    mediation, class counsel prepared mediation briefs and vetted his

25    clients’ claims through rigorous legal analysis.         (Id. ¶¶ 13-15.)

26    Following a full day of negotiations, the parties executed a
27    Memorandum of Understanding memorializing their agreement.            (Id.

28    ¶ 15.)     Counsel’s experience, coupled with the careful vetting of
                                          10
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 11 of 24

1     his client’s claims, suggest that he is well-equipped to handle

2     this case.    Accordingly, the court finds that plaintiff and

3     plaintiff’s counsel are adequate representatives of the class.

4                2.    Rule 23(b)

5                After fulfilling the threshold requirements of Rule

6     23(a), the proposed class must satisfy the requirements of one of

7     the three subdivisions of Rule 23(b).        Leyva, 716 F.3d at 512.

8     Plaintiff seeks provisional certification under Rule 23(b)(3),

9     which provides that a class action may be maintained only if “the

10    court finds that questions of law or fact common to class members

11    predominate over questions affecting only individual members” and

12    “that a class action is superior to other available methods for

13    fairly and efficiently adjudicating the controversy.”          Fed. R.

14    Civ. P. 23(b)(3).     The test of Rule 23(b)(3) is “far more

15    demanding,” than that of Rule 23(a).        Wolin v. Jaguar Land Rover

16    N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir. 2010) (quoting Amchem,

17    521 U.S. at 623-24).

18                     i.    Predominance

19               “The predominance analysis under Rule 23(b)(3) focuses

20    on ‘the relationship between the common and individual issues’ in
21    the case and ‘tests whether proposed classes are sufficiently

22    cohesive to warrant adjudication by representation.’”          Wang, 737

23    F.3d at 545 (quoting Hanlon, 150 F.3d at 1022).         However,

24    plaintiff is not required to prove that the predominating

25    question will be answered in his favor at the class certification

26    stage.   Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455,
27    468 (2013).

28               Here, the claims brought by the proposed settlement
                                          11
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 12 of 24

1     class all arise from defendants’ same conduct.         For example, all

2     class members were erroneously classified as independent

3     contractors rather than employees.        (Konecky Decl. ¶ 9.)       This

4     policy serves as a common fact uniting plaintiff’s individual

5     claims and the class claims.      Common questions of law include,

6     inter alia, whether defendants’ policies and practices are in

7     violation of California Business and Professions Code § 17200;

8     whether, as employees, drivers were entitled to minimum wage and

9     overtime payments; and whether, as employees, drivers were

10    entitled to reimbursement for expenses, meal breaks and rest

11    periods, or premiums if those meal and rest periods were not

12    provided.   (See generally Compl. ¶ 81.)       The class claims thus

13    demonstrate a “common nucleus of facts and potential legal

14    remedies” that can properly be resolved in a single adjudication.

15    See Hanlon, 150 F.3d at 1022.      Accordingly, the court finds

16    common questions of law and fact predominate over questions

17    affecting only individual class members.

18                     ii.   Superiority

19                Rule 23(b)(3) sets forth four non-exhaustive factors

20    that courts should consider when examining whether “a class
21    action is superior to other available methods for fairly and

22    efficiently adjudicating the controversy.”        Fed. R. Civ. P.

23    23(b)(3).   They are: “(A) the class members’ interests in

24    individually controlling the prosecution or defense of separate

25    actions; (B) the extent and nature of any litigation concerning

26    the controversy already begun by or against class members; (C)
27    the desirability or undesirability of concentrating the

28    litigation of the claims in the particular forum; and (D) the
                                           12
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 13 of 24

1     likely difficulties in managing a class action.”         Id.    Factors

2     (C) and (D) are inapplicable because the parties settled this

3     action before class certification.        See Syed v. M-I LLC, No.

4     1:14-cv-00742 WBS BAM, 2019 WL 1130469, at *6 (E.D. Cal. Mar. 12,

5     2019) (citation omitted).      Therefore, the court will focus

6     primarily on facts (A) and (B).

7                Rule 23(b)(3) is concerned with the “vindication of the

8     rights of groups of people who individually would be without

9     effective strength to bring their opponents into court at all.”

10    Amchem, 521 U.S. at 617.      When class members’ individual recovery

11    is relatively modest, the class members’ interests generally

12    favors certification.     Zinser v. Accufix Res. Inst., Inc., 253

13    F.3d 1180, 1190 (9th Cir. 2001).         Again, plaintiff’s counsel

14    estimates that motor carrier class members will receive

15    approximately $8,871, while non-carrier class members will

16    receive approximately $1,074.      (Konecky Decl. ¶ 29.)       These

17    anticipated sums, while modest in light of the $5,000,000

18    recovery, represent a strong result for the class given the

19    strength of the claims, the risks of litigation and delay, and

20    the defendants’ potential exposure.        (Id. ¶ 30.)   The amount of
21    recovery represents more than individual class members would

22    likely receive if they were to bring the case on their own.

23    Accordingly, this factor weighs in favor of certification.

24               Factor (B), concerning the “extent and nature of the

25    litigation,” is “intended to serve the purpose of assuring

26    judicial economy and reducing the possibility of multiple
27    lawsuits.”    Zinser, 253 F.3d at 1191 (quoting 7A Charles Alan

28    Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
                                          13
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 14 of 24

1     Procedure § 1780 at 568-70 (2d ed. 1986)).        Here, defendants

2     submitted a notice that they are involved in a substantially

3     similar case pending before the Los Angeles Superior Court.            (See

4     Notice of Related Case (Docket No. 2).)        Plaintiff did not

5     discuss this case in his motion for preliminary approval.            (See

6     Mot. for Preliminary Approval at 12.)        While the court finds the

7     number of potential plaintiffs makes individual resolution of

8     these claims untenable, plaintiff is advised to address why the

9     case before the Los Angeles Superior Court does not detract from

10    judicial economy in its motion for final approval.

11               3.    Rule 23(c)(2) Notice Requirements

12               If the court certifies a class under Rule 23(b)(3), it

13    “must direct to class members the best notice that is practicable

14    under the circumstances, including individual notice to all

15    members who can be identified through reasonable effort.”            Fed.

16    R. Civ. P. 23(c)(2)(B).      Actual notice is not required, but the

17    notice provided must be “reasonably certain to inform the absent

18    members of the plaintiff class.”         Silber v. Mabon, 18 F.3d 1449,

19    1454 (9th Cir. 1994) (citation omitted).

20               The parties have jointly agreed to use Heffler Claims
21    Group LLC (“Heffler”) to serve as the Settlement Administrator.

22    (Decl. of Mark Rapazzini (“Rapazzini Decl.”) ¶¶ 1-2 (Docket No.

23    26-1).)   Heffler has extensive experience in class action

24    matters, providing administration services in more than 1,000

25    cases.    (Id. ¶ 2.)   Pursuant to the notice plan, Heffler will

26    receive and process the class list data within thirty days of the
27    court’s order granting preliminary approval.         (Id. ¶ 3.)

28               “Notice is satisfactory if it ‘generally describes the
                                          14
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 15 of 24

1     terms of the settlement in sufficient detail to alert those with

2     adverse viewpoints to investigate and to come forward and be

3     heard.’”     See Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566,

4     575 (9th Cir. 2004).     The notice will provide, among other

5     things, a description of the case; the total settlement amount

6     and how it will be allocated (including information about

7     plaintiff’s motion for attorney’s fees); the procedures for

8     opting out or objecting to the settlement; and the individual

9     class member’s share.     (Konecky Decl. ¶ 38.)      Heffler will

10    translate the notice from English to Spanish and will provide

11    both translations in its notice to class members.          (Id. ¶¶ 4, 7.)

12    All class members will receive individual notice by first class

13    mail and/or through email, if class members’ email addresses are

14    available.     (Id. ¶¶ 6-7.)   Heffler will also create a settlement

15    website and a toll-free number for class members to ask questions

16    and learn more about the settlement.        (Id. ¶¶ 8-9.)

17                 The system set forth in the Settlement Agreement is

18    reasonably calculated to provide notice to class members and

19    inform class members of their options under the agreement.

20    Accordingly, the manner of notice and the content of notice is
21    sufficient to satisfy Rule 23(c)(2)(B).

22         B.      Rule 23(e): Fairness, Adequacy, and Reasonableness of
                   Proposed Settlement
23

24                 Because the proposed class preliminarily satisfies the

25    requirements of Rule 23, the court must consider whether the

26    terms of the parties’ settlement appear fair, adequate, and

27    reasonable.     See Fed. R. Civ. P. 23(e)(2).     To determine the

28    fairness, adequacy, and reasonableness of the agreement, the
                                          15
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 16 of 24

1     court must consider “a number of factors,” including:

2          Strength of the plaintiff’s case; the risk, expense,
           complexity, and likely duration of further litigation;
3          the risk of maintaining class action status throughout
           the trial; the amount offered in settlement; the
4          extent of discovery completed and the stage of the
           proceedings; the experience and views of counsel; the
5          presence of a governmental participant; and the
           reaction of the class members to the proposed
6          settlement.
7     Hanlon, 150 F.3d at 1026.      Many of these factors cannot be

8     considered until the final fairness hearing; accordingly, the

9     court’s review will be confined to resolving any “‘glaring

10    deficiencies’ in the settlement agreement.”         Syed, 2019 WL

11    1130469, at *7 (citations omitted).

12               1.    Negotiations of the Settlement Agreement

13               Counsel for both sides appear to have diligently

14    pursued settlement after thoughtfully considering the strength of

15    their arguments and potential defenses.        As previously discussed,

16    the parties participated in an arms-length mediation before an

17    experienced mediator, Antonio Piazza, on December 9, 2019.

18    (Konecky Decl. ¶¶ 13-15.)      Following a full day of negotiations,

19    the parties executed a Memorandum of Understanding memorializing

20    their agreement.    (Id. ¶ 15.)    Given the plaintiff’s
21    sophisticated representation and the parties’ representation that

22    the settlement reached was the product of arms-length bargaining,

23    the court does not question that the proposed settlement is in

24    the best interest of the class.       See Fraley v. Facebook, Inc.,

25    966 F. Supp. 2d 939, 942 (N.D. Cal. 2013) (holding that a

26    settlement reached after informed negotiations “is entitled to a
27    degree of deference as the private consensual decision of the

28    parties” (citing Hanlon, 150 F.3d at 1027)).
                                          16
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 17 of 24

1                 2.    Amount Recovered and its Distribution

2                 In determining whether a settlement agreement is

3     substantively fair to class members, the court must balance the

4     value of expected recovery against the value of the settlement

5     offer.    See In re Tableware Antitrust Litig., 484 F. Supp. 2d

6     1078, 1080 (N.D. Cal. 2007).      Here, plaintiff’s counsel estimates

7     that motor carrier class members will receive an average of

8     approximately $8,871, while non-carrier class members will

9     receive an average of approximately $1,074.         (Konecky Decl. ¶

10    29.)     Plaintiff’s counsel represents that, given the strength of

11    plaintiff’s claims and defendants’ potential exposure, the

12    settlement and resulting distribution provides a strong result

13    for the class.     (Id. ¶ 30.)   While the settlement amount

14    represents “more than the defendants feel those individuals are

15    entitled to” and will potentially be “less than what some class

16    members feel they deserve,” the settlement offers class members

17    the prospect of some recovery, instead of none at all.          See

18    Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615, 628

19    (9th Cir. 1982).     In light of the claims at issue and the

20    defendants’ potential exposure, the court finds that the
21    substance of the settlement is fair to class members and thereby

22    “falls within the range of possible approval.”         See Tableware,

23    484 F. Supp. 2d at 1079.

24                3.    Attorney’s Fees and Costs

25                “Under the ‘common fund’ doctrine, ‘a litigant or a

26    lawyer who recovers a common fund for the benefit of persons
27    other than himself or his client is entitled to a reasonable

28    attorney’s fee from the fund as a whole.’”        Staton, 327 F.3d at
                                          17
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 18 of 24

1     969 (quoting Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)).

2     If a negotiated class action settlement includes an award of

3     attorney’s fees, then the court “ha[s] an independent obligation

4     to ensure that the award, like the settlement itself, is

5     reasonable, even if the parties have already agreed to an

6     amount.”    In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d

7     935, 941 (9th Cir. 2011).

8                 The Ninth Circuit has recognized two different methods

9     for calculating reasonable attorney’s fees in common fund cases:

10    the lodestar method or the percentage-of-recovery method.            Id. at

11    941-42.    In the lodestar method, courts multiply the number of

12    hours the prevailing party expended on the litigation by a

13    reasonable hourly rate.      Id.   Under the percentage-of-recovery

14    method, courts typically delineate 25% of the total settlement as

15    the fee.    Hanlon, 150 F.3d at 1029.     However, courts may adjust

16    this figure if the record reflects “special circumstances

17    justifying a departure.”      Bluetooth, 654 F.3d at 942.      Where, as

18    here, the settlement has produced a common fund for the benefit

19    of the entire class, courts have discretion to use either method.

20    Id. at 942 (citing In re Mercury Interactive Corp., 618 F.3d 988,
21    992 (9th Cir. 2010)).

22                Plaintiff’s counsel has represented that they will be

23    filing a separate motion for attorney’s fees and costs pursuant

24    to Federal Rule 23(h) for $1,250,000 in fees and $20,000 in

25    costs.     (Mot. for Preliminary Approval at 23.)      This amount

26    represents 25% of the $5,000,000 gross settlement amount.            (Id.)
27    The court will defer consideration of the reasonableness of

28    counsel’s fees until the fee motion is filed.         Class counsel is
                                          18
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 19 of 24

1     cautioned that the reasons for the attorney’s fees should be

2     explained further in that motion.        Factors considered in

3     examining the reasonableness of the fee may include: (1) whether

4     the results achieved were exceptional; (2) risks of litigation;

5     (3) non-monetary benefits conferred by the litigation; (4)

6     customary fees for similar cases; (5) the contingent nature of

7     the fee and financial burden carried by counsel; and (6) the

8     lawyer’s “reasonable expectations, which are based on the

9     circumstances of the case and the range of fee awards out of

10    common funds of comparable size.”        See Vizcaino v. Microsoft

11    Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002).         A lodestar cross-

12    check, including the hours worked by each attorney, paralegal,

13    and case manager multiplied by their hourly rate, is also a

14    valuable means by which to check the reasonableness of requested

15    fees.   In the event that class counsel cannot demonstrate the

16    reasonableness of the requested attorney’s fee, the court will be

17    required to reduce the fee to a reasonable amount or deny final

18    approval of the settlement.      See id. at 1047.

19               IT IS THEREFORE ORDERED that plaintiff’s motion for

20    preliminary certification of a conditional settlement class and
21    preliminary approval of the class action settlement (Docket No.

22    23) be, and the same hereby is, GRANTED.

23               IT IS FURTHER ORDERED THAT:

24         (1) the following class be provisionally certified for the

25    purpose of settlement:

26               (a) all motor carrier owners who directly contracted
27    with defendants in his or her individual capacity or through a

28    business entity and provided transportation services to
                                          19
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 20 of 24

1     Defendants in California at any time from December 12, 2014

2     through the earlier of July 26, 2020 or the date of this Order

3     (“motor carrier class”) and

4                (b) all individuals who did not contract with

5     defendants and are non-owner drivers and helpers authorized to

6     provide transportation services for defendants in California at

7     any time from December 12, 2014 through the earlier of July 26,

8     2020 or the date of this Order (“non-carrier class”).

9     In the event that the proposed settlement is not consummated for

10    any reason, the conditional certification shall be of no further

11    force or effect and shall be vacated without further action or

12    order of this court;

13         (2) the proposed settlement is preliminarily approved as

14    fair, just, reasonable, and adequate to the members of the

15    settlement class, subject to further consideration at the final

16    fairness hearing after distribution of notice to members of the

17    settlement class;

18         (3) for purposes of carrying out the terms of the settlement

19    only:

20               (a) Joseph Kimbo is appointed as the representative of
21    the settlement class and is provisionally found to be an adequate

22    representative within the meaning of Federal Rule of Civil

23    Procedure 23;

24               (b) the law firm of Schneider Wallace Cottrell Konecky

25    LLP is provisionally found to be a fair and adequate

26    representative of the settlement class and is appointed as class
27    counsel for the purposes of representing the settlement class

28    conditionally certified in this Order;
                                          20
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 21 of 24

1          (4) Heffler Claims Group, LLC is appointed as the settlement

2     administrator;

3          (5) the form and content of the proposed Notice of Class

4     Action Settlement (Konecky Decl., Ex. 1) is approved, except to

5     the extent that it must be updated to reflect dates and deadlines

6     specified in this Order;

7          (6) no later than thirty (30) days from the date this Order

8     is signed, defendants’ counsel shall provide the names and

9     contact information of all settlement class members to Heffler

10    Claims Group, LLC;

11         (7) no later than twenty-one (21) days from the date

12    defendants submit the contact information to Heffler Claims

13    Group, LLC, it shall mail a Notice of Class Action Settlement to

14    all members of the settlement class;

15         (8) no later than forty-five (45) days from the date this

16    Order is signed, any member of the settlement class who intends

17    to object to, comment upon, or opt out of the settlement shall

18    mail written notice of that intent to Heffler Claims Group, LLC

19    pursuant to the instructions in the Notice of Class Action

20    Settlement;
21         (9) a final fairness hearing shall be held before this court

22    on Monday, December 14, 2020, at 1:30 p.m. in Courtroom 5 to

23    determine whether the proposed settlement is fair, reasonable,

24    and adequate and should be approved by this court; to determine

25    whether the settlement class’s claims should be dismissed with

26    prejudice and judgment entered upon final approval of the
27    settlement; to determine whether final class certification is

28    appropriate; and to consider class counsel’s applications for
                                          21
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 22 of 24

1     attorney’s fees, costs, and an incentive award to plaintiff.           The

2     court may continue the final fairness hearing without further

3     notice to the members of the class;

4          (10) no later than twenty-eight (28) days before the final

5     fairness hearing, class counsel shall file with this court a

6     petition for an award of attorney’s fees and costs.          Any

7     objections or responses to the petition shall be filed no later

8     than fourteen (14) days before the final fairness hearing.           Class

9     counsel may file a reply to any objections no later than seven

10    (7) days before the final fairness hearing;

11         (11) no later than twenty-eight (28) days before the final

12    fairness hearing, class counsel shall file and serve upon the

13    court and defendants’ counsel all papers in support of the

14    settlement, the incentive award for the class representative, and

15    any award for attorney’s fees and costs;

16         (12) no later than twenty-eight (28) days before the final

17    fairness hearing, Heffler Claims Group, LLC shall prepare, and

18    class counsel shall file and serve upon the court and defendants’

19    counsel, a declaration setting forth the services rendered, proof

20    of mailing, a list of all class members who have opted out of the
21    settlement, a list of all class members who have commented upon

22    or objected to the settlement;

23         (13) any person who has standing to object to the terms of

24    the proposed settlement may appear at the final fairness hearing

25    in person or by counsel and be heard to the extent allowed by the

26    court in support of, or in opposition to, (a) the fairness,
27    reasonableness, and adequacy of the proposed settlement, (b) the

28    requested award of attorney’s fees, reimbursement of costs, and
                                          22
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 23 of 24

1     incentive award to the class representative, and/or (c) the

2     propriety of class certification.        To be heard in opposition at

3     the final fairness hearing, a person must, no later than ninety

4     (90) days from the date this Order is signed, (a) serve by hand

5     or through the mails written notice of his or her intention to

6     appear, stating the name and case number of this action and each

7     objection and the basis therefore, together with copies of any

8     papers and briefs, upon class counsel and counsel for defendants,

9     and (b) file said appearance, objections, papers, and briefs with

10    the court, together with proof of service of all such documents

11    upon counsel for the parties.

12               Responses to any such objections shall be served by

13    hand or through the mails on the objectors, or on the objector’s

14    counsel if there is any, and filed with the court no later than

15    fourteen (14) calendar days before the final fairness hearing.

16    Objectors may file optional replies no later than seven (7)

17    calendar days before the final fairness hearing in the same

18    manner described above.      Any settlement class member who does not

19    make his or her objection in the manner provided herein shall be

20    deemed to have waived such objection and shall forever be
21    foreclosed from objecting to the fairness or adequacy of the

22    proposed settlement, the judgment entered, and the award of

23    attorney’s fees, costs, and an incentive award to the class

24    representative unless otherwise ordered by the court;

25         (14) pending final determination of whether the settlement

26    should be ultimately approved, the court preliminarily enjoins
27    all class members (unless and until the class member has

28    submitted a timely and valid request for exclusion) from filing
                                          23
     Case 2:19-cv-00166-WBS-KJN Document 30 Filed 08/06/20 Page 24 of 24

1     or prosecuting any claims, suits, or administrative proceedings

2     regarding claims to be released by the settlement.

3     Dated:   August 6, 2020

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          24
